EXHIBIT 10.1


SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of August ___1, 2007, by and between Debt Resolve, Inc., a Delaware
corporation (the “Company”) and the Investors set forth on the signature pages
affixed hereto (each an “Investor” and collectively the “Investors”).
 
WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, (i) an aggregate of up to 900,000 shares (the “Shares”) of the
Company’s Common Stock, par value $0.001 per share (together with any securities
into which such shares may be reclassified the “Common Stock”), at purchase
price of $2.00 per share, and (ii) warrants (the “Warrants”) to purchase an
aggregate of up to 450,000 shares of Common Stock (subject to adjustment)
(“Warrant Shares”) at an exercise price of $2.00 per share (subject to
adjustment) in the form attached hereto as Exhibit A upon the terms and
conditions set forth in this Agreement;
 
WHEREAS, the Shares, the Warrants and the Warrant Shares issued pursuant to this
Agreement are collectively referred to herein as the “Securities,” and the
Shares and the Warrants are collectively referred to in the Private Placement
Memorandum as “Units;” and
 
WHEREAS, in connection with the Investors’ purchase of the Shares and Warrants,
the Investors will receive certain rights to participate in public offerings of
Company stock, and will be subject to certain restrictions on the transfer of
the Shares, all as more fully set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Shares and Warrants as set forth herein.
 
1. Definitions.
 
For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.
 
“1933 Act” means the 1933 Act of 1933, as amended.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.


“Affiliate” shall mean, with respect to any specified Person, (i) if such Person
is an individual, the spouse, heirs, executors, or legal representatives of such
individual, or any trusts for the benefit of such individual or such
individual’s spouse and/or lineal descendants, or (ii) otherwise, another Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Person specified. As used in
this definition, “control” shall mean the possession, directly or indirectly, of
the sole and unilateral power to cause the direction of the management and
policies of a Person, whether through the ownership of voting securities or by
contract or other written instrument.


“AMEX” shall mean the American Stock Exchange.


“Blue Sky Application” as defined in Section 5.4 hereto.



--------------------------------------------------------------------------------

1Will reflect First Closing Date.

1

--------------------------------------------------------------------------------


 
“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.


“Closing” and “Closing Date” as defined in Section 2.2 (c).
 
“Common Stock” as defined in the recitals above.
 
“Company Financial Statements” as defined in Section 4.5 hereto.


“Company’s knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.
 
“ERISA” as defined in Section 4.17 hereto.


“First Closing” and “First Closing Date” as defined in Section 2.2(a).


“Intellectual Property” means the Company’s and each of its Subsidiaries’
patents, patent applications, provisional patents, trademarks, service marks,
trade names, trademark registrations, service mark registrations, copyrights,
licenses, formulae, mask works, customer lists, internet domain names, know-how
and other intellectual property, including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems, procedures
or registrations or applications relating to the same.


“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.


“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.
 
“Piggyback Registration” as defined in Section 5.1 hereto.
 
“Private Placement Memorandum” means the Company’s Confidential Private
Placement Memorandum, dated August 17, 2007, and any amendments or supplements
thereto.
 
“Purchase Price” shall mean up to $1,800,000.
 
"Registrable Securities" shall mean the Shares, the Warrant Shares and any
shares issuable upon exercise of any warrants issued to registered
broker-dealers and their affiliates as compensation in connection with the
transactions contemplated hereby; provided, that, a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or Rule
144 under the 1933 Act, or (B) such security becoming eligible for sale by the
Investors pursuant to Rule 144(k).


“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.


2

--------------------------------------------------------------------------------


 
“Regulation D” as defined in Section 3.7 hereto.


“Regulation S” as defined in Section 6.1(i)(E) hereto.


“Rule 144” as defined in Section 6.1(i)(C) hereto.


“SEC” means the United States Securities and Exchange Commission.


“SEC Documents” as defined in Section 4.5 hereto.


“Securities” as defined in the recitals above.


“Shares” as defined in the recitals above.


“Subsequent Closing” and “Subsequent Closing Date” as defined in Section 2.2(b).


“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.


“Transaction Documents” shall mean this Agreement and the Warrants.


“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.


“Underwriter” as defined in Section 5.2 hereto.


“Underwriting Documents” shall mean an underwriting agreement in customary form
and all other agreements and other documents reasonably requested by an
underwriter in connection with an underwritten public offering of equity
securities (including, without limitation, questionnaires, powers of attorney,
indemnities, custody agreements and lock-up agreements).


“Warrant Shares” as defined in the recitals above.


“Warrants” as defined in the recitals above.


2. Sale and Purchase of Shares and Warrants.
 
2.1. Subscription for Shares and Warrants by Investors. Subject to the terms and
conditions of this Agreement, on the Closing Date (as hereinafter defined) each
of the Investors shall severally, and not jointly, purchase, and the Company
shall sell and issue to the Investors, the Shares and Warrants, in the
respective amounts set forth on the signature pages attached hereto in exchange
for the Purchase Price.
 
2.2 Closings.
 
(a) First Closing. Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company on the First Closing
Date, such number of Shares and Warrants set forth on the signature pages
attached hereto, which will be reflected opposite such Investor’s name on
Exhibit A-1 (the “First Closing”). The date of the First Closing is hereinafter
referred to as the “First Closing Date.” Notwithstanding anything to the
contrary in this Agreement, a minimum of 200,000 Shares and a maximum of 900,000
Shares may be issued and sold at the First Closing.
 
3

--------------------------------------------------------------------------------




(b) Subsequent Closing(s). The Company agrees to issue and sell to each Investor
listed on the Subsequent Closing Schedule of Investors, and each Investor
agrees, severally and not jointly, to purchase from the Company on such
Subsequent Closing Date such number of Shares and Warrants set forth on the
signature pages attached hereto, which will be reflected opposite such
Investor’s name on Exhibit A-2 (a “Subsequent Closing”). There may be more than
one Subsequent Closing; provided, however that the final Subsequent Closing
shall take place within the time periods set forth in the Private Placement
Memorandum. The date of any Subsequent Closing is hereinafter referred to as a
“Subsequent Closing Date”). Notwithstanding the foregoing, the maximum number of
Shares to be sold at the First Closing and all Subsequent Closings shall be
900,000 Shares.


(c) Closing. The First Closing and any applicable Subsequent Closings are each
referred to in this Agreement as a “Closing.” The First Closing Date and any
Subsequent Closing Dates are sometimes referred to herein as a “Closing Date.”
All Closings shall occur within the time periods set forth in the Private
Placement Memorandum at the offices of Greenberg Traurig, LLP, counsel to the
Company, at 200 Park Avenue, 14th Floor, New York, New York 10166 or remotely
via the exchange of documents and signatures.


2.3. Closing Deliveries. At each Closing, the Company shall deliver to the
Investors, against delivery by the Investor of the Purchase Price (as provided
below), duly issued certificates representing the Shares and the Warrants. At
each Closing, each Investor shall deliver or cause to be delivered to the
Company the Purchase Price set forth in its counterpart signature page annexed
hereto by paying United States dollars via bank, certified or personal check
which has cleared prior to the applicable or in immediately available funds, by
wire transfer to the following escrow account:    
 
Acct. Name:  Signature Bank as Escrow Agent for Debt Resolve, Inc.  
ABA Number:  026013576
Acct Number:  1500 974377


3. Representations, Warranties and Acknowledgments of the Investors.


Each Investor severally and not jointly represents and warrants to the Company
solely as to such Investor that:


3.1 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.


3.2 Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act, without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.


4

--------------------------------------------------------------------------------


 
3.3. Investment Experience. Such Investor acknowledges that the purchase of the
Shares and Warrants is a speculative investment and that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.


3.4 Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company and the Securities requested by it and to
ask questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Neither
such inquiries nor any other due diligence investigation conducted by such
Investor shall modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement. Such
Investor acknowledges that it has received and reviewed the Private Placement
Memorandum describing the offering of the Securities. Such Investor acknowledges
receipt of copies of the SEC Filings, either in hard copy or electronically
through the SEC’s EDGAR system.


3.5 Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.


3.6 Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:


(a) “The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the 1933 Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144(k), or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the 1933 Act of
1933 or qualification under applicable state securities laws.”


(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.


3.7 Accredited Investor. Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act. (“Regulation D”)


3.8 No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any public advertising or general solicitation.


3.9 Brokers and Finders. No Investor will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or any other Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.


4. Representations and Warranties of the Company.
 
The Company represents, warrants and covenants to the Investors that:
 
5

--------------------------------------------------------------------------------


 
4.1. Organization; Execution, Delivery and Performance.
 
(a) The Company and each of its Subsidiaries, if any, is a corporation or other
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is incorporated or organized, with full power and
authority (corporate and other) to own, lease, use and operate its properties
and to carry on its business as and where now owned, leased, used, operated and
conducted. The following lists all direct and indirect Subsidiaries of the
Company and the jurisdiction in which each is incorporated or organized: First
Performance Corporation, a Nevada corporation, First Performance Recovery
Corporation, a Nevada corporation, DRV Capital, LLC, a Delaware limited
liability company and EAR Capital I, LLC, a Delaware limited liability company.
The Company and each of its Subsidiaries is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which its ownership or use of property or the nature of the business conducted
by it makes such qualification necessary except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect.
 
(b) (i) The Company has all requisite corporate power and authority to enter
into and perform the Transaction Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Securities, in accordance with
the terms hereof and thereof, (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Shares and the Warrants, and the issuance and reservation for issuance of
the Warrant Shares) have been duly authorized by the Company’s Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, or its stockholders, is required, (iii) each of the Transaction
Documents has been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is a true and official
representative with authority to sign each such document and the other documents
or certificates executed in connection herewith and bind the Company
accordingly, and (iv) each of the Transaction Documents constitutes, and upon
execution and delivery thereof by the Company will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.


4.2. Shares and Warrants Duly Authorized.
 
The Shares to be issued to each such Investor pursuant to this Agreement, when
issued and delivered in accordance with the terms of this Agreement, will be
duly and validly issued and will be fully paid and nonassessable and free from
all taxes or Liens with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of stockholders of the Company. The
Warrant Shares will be duly authorized and reserved for future issuance and,
upon exercise of the Warrants in accordance with its terms, will be duly and
validly issued, fully paid and non-assessable, and free from all taxes or Liens
with respect to the issue thereof and shall not be subject to preemptive rights
or other similar rights of stockholders of the Company.



4.3  
 No Conflicts.



The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance and reservation
for issuance of the Warrant Shares) will not: (i) conflict with or result in a
violation of any provision of the Certificate of Incorporation or By-laws or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, except for possible violations, conflicts or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and regulations of
any self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected. Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation, By-laws or other organizational documents. Neither
the Company nor any of its Subsidiaries is in default (and no event has occurred
which with notice or lapse of time or both could put the Company or any of its
Subsidiaries in default) under, and neither the Company nor any of its
Subsidiaries has taken any action or failed to take any action that would give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party or by which any property or assets of the Company or any
of its Subsidiaries is bound or affected, except for possible defaults as would
not, individually or in the aggregate, have a Material Adverse Effect. The
businesses of the Company and its Subsidiaries are not being conducted in
violation of any law, rule ordinance or regulation of any governmental entity,
except for possible violations which would not, individually or in the
aggregate, have a Material Adverse Effect. Except as required under the 1933
Act, the 1934 Act, the rules and regulations of the American Stock Exchange and
any applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency, regulatory agency, self regulatory organization or
stock market or any third party in order for it to execute, deliver or perform
any of its obligations under this Agreement or the Warrants in accordance with
the terms hereof or thereof or to issue and sell the Shares and Warrants in
accordance with the terms hereof and to issue the Warrant Shares upon exercise
of the Warrants. All consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof or will be obtained or
effected in a timely manner following the Closing Date.


6

--------------------------------------------------------------------------------


 
4.4. Capitalization.


(a) As of August 16, 2007, the authorized capital stock of the Company consists
of (i) 100,000,000 shares of Common Stock, of which 7,499,414 shares are issued
and outstanding, 4,075,934 shares are reserved for issuance pursuant to options
granted under the Company’s 2005 Incentive Compensation Plan, and 1,310,959
shares are reserved for issuance pursuant to securities (other than the
Warrants) exercisable for, or convertible into or exchangeable for shares of
Common Stock and (ii) 10,000,000 shares of preferred stock, par value $.001 per
share, of which no shares are issued and outstanding. Except as described above,
in the SEC Documents (as such term is defined below), the Company will not, upon
the consummation of the transactions contemplated hereby (i) there are no
outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or any of its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the 1933 Act (except
for the registration rights provisions contained herein) and (iii) there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) that will
be triggered by the issuance of the Shares the Warrants or the Warrant Shares,
All of such outstanding shares of capital stock are, or upon issuance will be,
duly authorized, validly issued, fully paid and nonassessable. No shares of
capital stock of the Company are subject to preemptive rights or any other
similar rights of the stockholders of the Company or any Lien imposed through
the actions or failure to act of the Company.


7

--------------------------------------------------------------------------------


 
4.5. SEC Information.


(a) The Company has timely filed (subject to 12b-25 filings with respect to
certain periodic filings) all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing and all other documents filed
with the SEC prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to herein as the “SEC Documents”).
The SEC Documents have been made available to the Investors via the SEC’s EDGAR
system. As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents (“Company Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. The Company Financial Statements
have been prepared in accordance with United States generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes or may be condensed or summary statements) and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments). Except as set forth in the Company Financial Statements, the
Company has no liabilities, contingent or otherwise, other than: (i) liabilities
incurred in the ordinary course of business subsequent to December 31, 2006 and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under generally accepted accounting principles to
be reflected in such financial statements, which, individually or in the
aggregate, are not material to the financial condition or operating results of
the Company.


(b) The shares of Common Stock are currently listed on the AMEX. The Company has
not received notice (written or oral) from the AMEX to the effect that the
Company is not in compliance with the continued listing and maintenance
requirements of such trading market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.


4.6 Intellectual Property. The Company owns valid title, free and clear of any
Liens, or possesses the requisite valid and current licenses or rights, free and
clear of any Liens, to use all Intellectual Property in connection with the
conduct its business as now operated (and, to the best of the Company’s
knowledge, as presently contemplated to be operated in the future). There is no
claim or action by any person pertaining to, or proceeding pending, or to the
Company’s knowledge threatened, which challenges the right of the Company or of
a Subsidiary with respect to any Intellectual Property necessary to enable it to
conduct its business as now operated (and, to the best of the Company’s
knowledge, as presently contemplated to be operated in the future). To the best
of the Company’s knowledge, the Company’s or its Subsidiaries’ current and
intended products, services and processes do not infringe on any Intellectual
Property or other rights held by any person, and the Company is unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company has not received any notice of infringement of, or conflict with, the
asserted rights of others with respect to the Intellectual Property. The Company
and each of its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of their Intellectual Property.


4.7 Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since December 31, 2006, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.


8

--------------------------------------------------------------------------------


 
4.8 Absence of Litigation. Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
respective businesses, properties or assets or their officers or directors in
their capacity as such, that would have a Material Adverse Effect. The Company
is unaware of any facts or circumstances which might give rise to any of the
foregoing.


4.9 No Materially Adverse Contracts, etc. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement which has or is reasonably expected to have a Material
Adverse Effect.


4.10 No Material Changes.
 
(a) Since December 31, 2006, except as set forth in the SEC Documents, there has
not been:


(i) Any material adverse change in the financial condition, operations or
business of the Company from that shown on the Company Financial Statements, or
any material transaction or commitment effected or entered into by the Company
outside of the ordinary course of business;
 
(ii) Any effect, change or circumstance which has had, or could reasonably be
expected to have, a Material Adverse Effect; or
 
(iii) Any incurrence of any material liability outside of the ordinary course of
business.
 
4.11 Litigation. Except as set forth in the SEC Documents, there is no action,
suit, claim, proceeding, inquiry or investigation before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries, or their respective businesses, properties or assets or
their officers or directors in their capacity as such, that would have a
Material Adverse Effect. The Company is unaware of any facts or circumstances
which might give rise to any of the foregoing.


4.12 Tax Matters. The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim. The Company has not executed a waiver with respect to the
statute of limitations relating to the assessment or collection of any foreign,
federal, state or local tax. The Company has not received notice that any of its
tax returns is presently being audited by any taxing authority.


9

--------------------------------------------------------------------------------


 
4.13 Certain Transactions. Except as set forth in the SEC Documents, there are
no loans, leases, royalty agreements or other transactions between: (i) the
Company or any of its Subsidiaries or any of their respective customers or
suppliers, and (ii) any officer, employee, consultant or director of the Company
or any person owning five percent (5%) or more of the capital stock of the
Company or five percent (5%) or more of the ownership interests of the Company
or any of its Subsidiaries or any member of the immediate family of such
officer, employee, consultant, director, stockholder or owner or any corporation
or other entity controlled by such officer, employee, consultant, director,
stockholder or owner, or a member of the immediate family of such officer,
employee, consultant, director, stockholder or owner.


4.14 No General Solicitation. Neither the Company nor any person participating
on the Company’s behalf in the transactions contemplated hereby has conducted
any “general solicitation,” as such term is defined in Regulation D promulgated
under the 1933 Act, with respect to any of the Securities being offered hereby.


4.15 No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the 1933 Act of the
issuance of the Securities to the Investors. The issuance of the Securities to
the Investors will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any stockholder approval
provisions applicable to the Company or its securities.


4.16 No Brokers. Except as set forth in Section 9.1, the Company has taken no
action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.


4.17 ERISA. Neither the Company nor any of its Subsidiaries has made or
currently makes any contributions to any employee pension benefit plan for its
employees which plan is subject to the Employee Retirement Income Security Act
of l974, as amended from time to time (“ERISA”).


4.18 Title to Property. The Company and its Subsidiaries hold no title in fee
simple to any real property. The Company and its Subsidiaries hold good and
marketable title to all personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
Liens, except such as are described in the SEC Documents. Any real property and
facilities held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases.


4.19 Insurance. The Company and each of its Subsidiaries, officers and
directors, assets and properties are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company and its Subsidiaries are engaged. Neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
10

--------------------------------------------------------------------------------




4.20 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-14 and 15d-14) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed period report under the 1934 Act, as the case may
be, is being prepared. The Company's certifying officers have evaluated the
effectiveness of the Company's controls and procedures as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the "Evaluation Date"). The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company's internal controls (as such
term is defined in Item 308 of Regulation S-K) or, to the Company's Knowledge,
in other factors that could significantly affect the Company's internal
controls. The Company maintains and will continue to maintain a standard system
of accounting established and administered in accordance with GAAP and the
applicable requirements of the 1934 Act.


4.21 Books and Records. The books of account, ledgers, order books, records and
documents of the Company and its subsidiaries accurately and completely reflect
all material information relating to the business of the Company and its
Subsidiaries, the location and collection of their respective assets, and the
nature of all transactions giving rise to the obligations or accounts receivable
of the Company or any of its Subsidiaries.


4.22 FCPA Matters. Neither the Company, nor any of its Subsidiaries, nor any
director, officer, agent, employee or other person acting on behalf of the
Company or any Subsidiary has, in the course of his or her actions for, or on
behalf of, the Company: (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds, (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
governmental or private official or person.


4.23 Disclosure. All information relating to or concerning the Company or any of
its Subsidiaries, officers, directors, employees, customers or clients
(including, without limitation, all information regarding the Company’s internal
financial accounting controls and procedures): (i) set forth in this Agreement
and/or (ii) as disclosed in any SEC Document or exhibit or certification thereto
and/or is true and correct in all material respects and the Company has not
omitted to state any material fact necessary in order to make the statements
made herein or therein, in light of the circumstances under which they were
made, not misleading.


4.24 Form D; Blue Sky Laws. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
National Securities Corporation promptly after such filing. The Company shall,
on or before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to the Investors t the
applicable closing pursuant to this Agreement under applicable securities or
“blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to National Securities Corporation on or prior to the Closing Date.


11

--------------------------------------------------------------------------------


 
4.25 Most Favored Nations. If, at any time and from time to time during the
period commencing August 17, 2007 and ending on the first anniversary of such
date, the Company issues, in a financing or series of related financings,
additional shares of Common Stock or other equity or equity-linked securities
that exceed an aggregate of 100,000 shares (the “Additional Shares”) at a
purchase, exercise or conversion price less than $2.00 (subject to adjustment
for splits, recapitalizations, reorganizations), then the Company shall: (a)
issue additional shares of Common Stock to the Investors so that the effective
purchase price per Share shall be the same per share purchase, exercise or
conversion price of the Additional Shares and (b) the exercise price of the
Warrants shall be reduced to the per share purchase, exercise or conversion
price of such Additional Shares. Notwithstanding the foregoing, (i) no
adjustment will be made in respect of shares of Common Stock or options to
employees, directors or consultants issued at the then fair market value, not to
exceed 5% of the shares then outstanding, and (ii) nothing herein shall require
the Company to take any action which would violate the rules or regulations of
the AMEX. In that regard, the Company covenants to promptly take all necessary
action to obtain shareholder approval with respect to the provisions of this
Section 4.25 as more particularly described in the Private Placement Memorandum.


5. Registration Rights.


5.1. Participation in Registrations. Whenever the Company proposes to register
any of its securities under the 1933 Act, whether for its own account or for the
account of another stockholder (except for the registration of securities (A) to
be offered pursuant to an employee benefit plan on Form S-8 or (B) pursuant to a
registration made on Form S-4, or any successor forms then in effect) at any
time and the registration form to be used may be used for the registration of
the Registrable Securities (a “Piggyback Registration”), it will so notify in
writing all holders of Registrable Securities no later than the earlier to occur
of (i) the tenth (10th) day following the Company’s receipt of notice of
exercise of other demand registration rights, or (ii) thirty (30) days prior to
the anticipated filing date. Subject to the provisions of this Agreement, the
Company will include in the Piggyback Registration all Registrable Securities,
on a pro rata basis based upon the total number of Registrable Securities with
respect to which the Company has received written requests for inclusion within
fifteen (15) business days after the applicable holder’s receipt of the
Company’s notice.
 
5.2. Underwritten Offerings. In the event a registration giving rise to the
Investors’ rights pursuant to Section 5.1 relates to an underwritten offering of
securities, the Investors’ right to registration pursuant to Section 5.1 shall
be conditioned upon its (i) participation in such underwriting, (ii) inclusion
of the Registrable Securities therein and (iii) execution of all underwriting
documents requested by the underwriter with respect thereto (the “Underwriter”).
If the managing underwriter gives the Company its written opinion that the total
number or dollar amount of securities requested to be included in the
registration exceeds the number or dollar amount of securities that can be sold,
the Company will include the securities in the registration in the following
order of priority: (A) first, all securities the Company proposes to sell; and
(B) second, pro rata among all other holders of securities (including the
holders of Registrable Securities) that have registration rights, if any, in
each case, on the basis of the dollar amount or number of securities requested
to be included, as the case may be.


12

--------------------------------------------------------------------------------


 
5.3. Expenses. All fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the trading market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws, (ii) printing expenses, (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel and independent public accountants for
the Company, (v) fees and disbursements of one counsel to the Investors not to
exceed $7,500 and (vi) filing fees and counsel fees of National Securities
Corporation if a determination is made that a NASD Rule 2710 filing is required
to be made with respect to the Registration Statement.   
 
5.4. Indemnification.
 
(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Investor and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of any material fact contained in any
Registration Statement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof; (ii) any blue sky application
or other document executed by the Company specifically for that purpose or based
upon written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading; (iv) any violation by the Company or
its agents of any rule or regulation promulgated under the 1933 Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus.
 
(b) Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of an Investor be greater in
amount than the dollar amount of the proceeds (net of all expense paid by such
Investor in connection with any claim relating to this Section 5.4 and the
amount of any damages such Investor has otherwise been required to pay by reason
of such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.
 
13

--------------------------------------------------------------------------------


 
(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.
 
(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 5.4
and the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
 
5.5. Cooperation by Investor.
 
Each Investor shall furnish to the Company or the Underwriter, as applicable,
such information regarding the Investor and the distribution proposed by it as
the Company may reasonably request in connection with any registration or
offering referred to in this Section 5. Each Investor shall cooperate as
reasonably requested by the Company in connection with the preparation of the
registration statement with respect to such registration, and for so long as the
Company is obligated to file and keep effective such registration statement,
shall provide to the Company, in writing, for use in the registration statement,
all such information regarding the Investor and its plan of distribution of the
Shares included in such registration as may be reasonably necessary to enable
the Company to prepare such registration statement, to maintain the currency and
effectiveness thereof and otherwise to comply with all applicable requirements
of law in connection therewith.
 
6. Transfer Restrictions.
 
14

--------------------------------------------------------------------------------


 
6.1. Transfer or Resale. Each Investor understands that:


(i) Except as provided in the registration rights provisions set forth above,
the sale or resale of all or any portion or component of the Securities has not
been and is not being registered under the 1933 Act or any applicable state
securities laws, and the all or any portion or component of Securities may not
be transferred unless:


(A) the Securities are sold pursuant to an effective registration statement
under the 1933 Act,


(B) the Investor shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration,


(C) the Securities are sold or transferred to an “affiliate” (as defined in Rule
144 promulgated under the 1933 Act (or a successor rule) (“Rule 144”)) of the
Investor who agrees to sell or otherwise transfer the Securities only in
accordance with this Section 6.1 and who is an Accredited Investor,


(D) the Securities are sold pursuant to Rule 144, or


(E) the Securities are sold pursuant to Regulation S under the 1933 Act (or a
successor rule) (“Regulation S”),


and, in each case, the Investor shall have delivered to the Company, at the cost
of the Company, a customary opinion of counsel, in form, substance and scope
reasonably acceptable to the Company. Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.


6.2 Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent to issue certificates, registered in the name
of each Investor or its nominee, for any Warrant Shares in such amounts as
specified from time to time by each Investor to the Company upon exercise of the
Warrants in accordance with the terms thereof (the “Irrevocable Transfer Agent
Instructions”). Prior to registration of the Warrant Shares under the 1933 Act
or the date on which the Warrant Shares may be sold pursuant to Rule 144 without
any restriction as to the number of Securities as of a particular date that can
then be immediately sold, all such certificates shall bear the restrictive
legend specified in Section 3.6(a) of this Agreement. Nothing in this Section
shall affect in any way the Investor’s obligations and agreement set forth in
Section 6.1 hereof to comply with all applicable prospectus delivery
requirements, if any, upon re-sale of the Securities. If an Investor provides
the Company with a customary opinion of counsel, that shall be in form,
substance and scope reasonably acceptable to such counsel, to the effect that a
public sale or transfer of such Securities may be made without registration
under the 1933 Act and such sale or transfer is effected, the Company shall
permit the transfer, and, in the case of the Warrant Shares, promptly instruct
its transfer agent to issue one or more certificates, free from restrictive
legend, in such name and in such denominations as specified by such Investor.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Investors, by vitiating the intent and purpose of
the transactions contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 6.2 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Investors shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.
 
15

--------------------------------------------------------------------------------


 
7. Conditions to Closing of the Investors.


The obligation of each Investor to purchase the Shares and the Warrants at the
Closing is subject to the fulfillment to such Investor’s satisfaction, on or
prior to the Closing Date, of the following conditions, any of which may be
waived by such Investor (as to itself only):


7.1. Representations and Warranties. The representations and warranties made by
the Company in Section 4 hereof qualified as to materiality shall be true and
correct at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in
Section 4 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date. The Company shall have performed
in all material respects all obligations and covenants herein required to be
performed by it on or prior to the Closing Date.
 
7.2. Approvals.
 
The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.
 
7.3. Judgments, Etc.
 
No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
7.4 Stop Orders.
 
No stop order or suspension of trading shall have been imposed by the SEC or any
other governmental or regulatory body with respect to public trading in the
Common Stock.
 
7.5 Company CEO/CFO Certificate.
 
The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections 7.1, 7.2, 7.3 and 7.4.
 
7.6 Company Secretary Certificate.
 
The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Articles of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company. The foregoing certificate shall only
be required to be delivered on the First Closing Date, unless any information
contained in the certificate has changed.
 
16

--------------------------------------------------------------------------------


 
7.7 Opinion of Counsel.
 
The Investors shall have received an opinion from Greenberg Traurig, LLP, the
Company's counsel, dated as of the Closing Date, in form and substance
reasonably acceptable to National Securities Corporation.
 
8. Conditions to Closing of the Company.
 
The obligations of the Company to effect the transactions contemplated by this
Agreement are subject to the fulfillment at or prior to each Closing Date of the
conditions listed below.
 
8.1. Representations and Warranties.
 
The representations and warranties made by the Investor in Section 3 shall be
true and correct in all material respects at the time of Closing as if made on
and as of such date.
 
8.2. Corporate Proceedings.
 
All corporate and other proceedings required to be undertaken by the Investor in
connection with the transactions contemplated hereby shall have occurred and all
documents and instruments incident to such proceedings shall be reasonably
satisfactory in substance and form to the Company.
 
9. Miscellaneous.
 
9.1. Compensation of Brokers.
 
The Investor acknowledges that it is aware that National Securities Corporation
will receive from the Company, in consideration of its services as placement
agent in respect of the transactions contemplated hereby, (i) a success fee of
10% of the Purchase Price of the Shares and Warrants sold at each closing,
payable in cash (the “Success Fee”) and (ii) a warrant to purchase a number of
shares of Common Stock equal to 10% of the Shares sold at each closing at an
exercise price of $2.00 per share.
 
9.2. Notices.
 
All notices, requests, demands and other communications provided in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given at the time when hand delivered, delivered by express courier, or sent by
facsimile (with receipt confirmed by the sender’s transmitting device) in
accordance with the contact information provided below or such other contact
information as the parties may have duly provided by notice.
 
The Company: 
Debt Resolve, Inc.
707 Westchester Avenue, Suite L-7
White Plains, New York 10604
Telephone: 914-949-5500
Facsimile: 914-428-3044
Attention: Mr. James D. Burchetta,
Chief Executive Officer
With a copy to:
Greenberg Traurig, LLP
200 Park Avenue, 14th Floor
New York, NY 10166
Telephone: 212-801-9221
Facsimile: 212-801-6400
Attention: Spencer G. Feldman, Esq.



17

--------------------------------------------------------------------------------


 
The Investors:
 
As per the contact information provided on the signature page hereof.
 
National Securities Corporation:
 
National Securities Corporation
875 N. Michigan Avenue, Suite 1560 Chicago, IL 60611
Facsimile. 312-751-0769
Attention: Brian Friedman,
Managing Director
With a copy to:
Littman Krooks, LLP
655 Third Avenue, 20th Floor
New York, NY 10017
Facsimile: 212-490-2990
Attention: Steven D. Uslaner, Esq.

 
9.3 Survival of Representations and Warranties.
 
Each party hereto covenants and agrees that the representations and warranties
of such party contained in this Agreement shall survive the Closing.
 
9.4 Indemnification.
 
(a) The Company agrees to indemnify and hold harmless each Investor and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person.
 
(b) Promptly after receipt by any Investor (the “Indemnified Person”) of notice
of any demand, claim or circumstances which would or might give rise to a claim
or the commencement of any action, proceeding or investigation in respect of
which indemnity may be sought pursuant to Section 9.4, such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is materially prejudiced by such failure to notify. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless: (i) the Company and the Indemnified Person
shall have mutually agreed to the retention of such counsel; or (ii) in the
reasonable judgment of counsel to such Indemnified Person representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Company shall indemnify and
hold harmless such Indemnified Person from and against any loss or liability (to
the extent stated above) by reason of such settlement or judgment. Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.


18

--------------------------------------------------------------------------------


 
9.5. Entire Agreement. This Agreement contains the entire agreement between the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements and understandings of the parties, oral and written, with
respect to the subject matter contained herein.


9.6 Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and,
except for NSC and the Other BDs, if any, who are specifically agreed to be and
acknowledged by each party as third party beneficiaries hereof, is not for the
benefit of, nor may any provision hereof be enforced by, any other person.


9.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor any Investor shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other. Notwithstanding the
foregoing, but subject to the provisions of Section 6.1 hereof, any Investor
may, without the consent of the Company, assign its rights hereunder to any
person that purchases Securities in a private transaction from an Investor or to
any of its “affiliates,” as that term is defined under the 1934 Act.
 
9.8. Publicity. The Company and NSC shall have the right to review a reasonable
period of time before issuance of any press releases or SEC or other regulatory
filings, or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Placement Agents or the Purchasers, to make
any press release or SEC or other regulatory filings with respect to such
transactions as is required by applicable law and regulations (although the
Placement Agents shall be consulted by the Company in connection with any such
press release prior to its release and shall be provided with a copy thereof and
be given an opportunity to comment thereon).
 
9.9. Binding Effect; Benefits.
 
This Agreement and all the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns; nothing in this Agreement, expressed or implied, is intended to confer
on any persons other than the parties hereto or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.
 
9.10. Amendment; Waivers.
 
All modifications, amendments or waivers to this Agreement shall require the
written consent of both the Company and a majority in interest of the Investors
(based on the number of Shares purchased hereunder).
 
9.11. Applicable Law; Disputes.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to the conflict of law provisions
thereof, and the parties hereto irrevocably submit to the exclusive jurisdiction
of the United States District Court for the Southern District of New York, or,
if jurisdiction in such court is lacking, the Supreme Court of the State of New
York, New York County, in respect of any dispute or matter arising out of or
connected with this Agreement
 
9.12. Further Assurances.
 
Each party hereto shall do and perform or cause to be done and performed all
such further acts and shall execute and deliver all such other agreements,
certificates, instruments and documents as any other party hereto reasonably may
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
 
19

--------------------------------------------------------------------------------


 
9.13. Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument. This Agreement may also be executed via
facsimile, which shall be deemed an original.

 
[SIGNATURE PAGES IMMEDIATELY FOLLOW]
 
20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.
 

       
DEBT RESOLVE, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: James D. Burchetta   Title: Co-chairman, President and CEO

 
INVESTORS:
 
The Investors executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

 
21

--------------------------------------------------------------------------------



Annex A


Securities Purchase Agreement
Investor Counterpart Signature Page


The undersigned, desiring to: (i) enter into this Securities Purchase Agreement
dated as of August ___2, 2007 (the “Agreement”), between the undersigned, Debt
Resolve, Inc., a Delaware corporation (the “Company”), and the other parties
thereto, in or substantially in the form furnished to the undersigned and (ii)
purchase the securities of the Company as set forth below, hereby agrees to
purchase such securities from the Company as of the Closing and further agrees
to join the Agreement as a party thereto, with all the rights and privileges
appertaining thereto, and to be bound in all respects by the terms and
conditions thereof. The undersigned specifically acknowledges having read the
representations in the Purchase Agreement section entitled “Representations,
Warranties and Acknowledgments of the Investors,” and hereby represent that the
statements contained therein are complete and accurate with respect to the
undersigned as an Investor.



 
Name of Investor:
     
If an entity:
     
Print Name of Entity:
     
                                                                                                                             
     
By: 
                                                                                                                     
 
Name:                                                                                
 
Title:                                                                
                 
     
If an individual:
     
Print
Name:                                                                               
     
Signature:                                                                                 
     
All Investors:
     
Address:                                                                                  
 
                                                                                              
     
Telephone
No.:                                                                          
     
Facsimile
No.:                                                                            
     
Email
Address:                                                                          
     
The Investor hereby elects to purchase ______ Shares (to be completed by
Investor) under the Securities Purchase Agreement at a price of $2.00 per Share
for a total Purchase Price of $_________ (to be completed by Investor). Investor
will also receive 50% warrant coverage with respect to said investment.



--------------------------------------------------------------------------------

2 Will reflect First Closing Date. Not to be completed by Investor.
 
22

--------------------------------------------------------------------------------

